                                                                                           O
1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   JASON LATRELL THOMAS,                         ) Case No. 2:18-cv-08707-CAS-FFM
                                                   )
12                       Plaintiff,                )
13                v.                               )
                                                   ) ORDER
14
     E. SOLANO, et al.                             )
15                                                 )
16                       Defendants.               )
                                                   )
17
18
19         Plaintiff Jason Latrell Thomas filed this action on October 10, 2018, asserting civil
20   rights claims against a number of prison officials. Dkt. 1. Plaintiff is currently incarcerated
21   and is proceeding pro se. On October 15, 2018, United States Magistrate Judge Frederick
22   F. Mumm dismissed plaintiff’s complaint, with leave to amend, on the grounds that the
23   Eleventh Amendment bars plaintiff’s claims against defendants because plaintiff asserts
24   these claims against defendants in defendants’ official capacities. Dkt. 9. Plaintiff
25   thereafter filed the operative first amended complaint on October 24, 2018. Dkt. 15.
26         On July 25, 2019, plaintiff requested the voluntary assistance of counsel. Dkt. 65.
27   Plaintiff asserted that he “has been found incompetent to stand trial” and that his access to
28   writing materials and the law library has been limited for medical reasons. Id. On August

                                                  -1-
1    5, 2019, the Magistrate Judge denied this request, determining that “appointment of counsel
2    is not warranted at this time.” Dkt. 66.
3          On August 9, 2019, plaintiff again requested the voluntary assistance of counsel
4    “based on the hardships currently going on and the fact that [p]laintiff has been found
5    incompetent to stand trial.” Dkt. 69 at 3. The Magistrate Judge denied this request on
6    August 15, 2019 “for the reasons previously stated in the Court’s August 5, 2019 . . . Order
7    [.]” Dkt. 70.
8          On October 10, 2019, the Court received from plaintiff a document entitled
9    “Emergency Opposition and Notice of Motion Updating Plaintiff Thomas’s Status and
10   Opposition to Magistrate Judge Denial to Ask an Attorney to Take this Case Pro Bono
11   Without Reimbursement.” Dkt. 76. The Court construes this filing as objections to the
12   Magistrate Judge’s orders denying plaintiff’s requests for counsel pursuant to Rule 72 of
13   the Federal Rules of Civil Procedure.1 See Fed. R. Civ. P. 72(a) (“A party may serve and
14   file objections to the [Magistrate Judge’s nondispositive] order within 14 days after being
15   served with a copy.”).2
16         As a preliminary matter, the Court notes that plaintiff’s objections, filed on October
17   10, 2019, come well after the 14-day objection deadline applicable to the Magistrate
18   Judge’s August 5, 2019 and August 15, 2019 orders. Fed. R. Civ. P. 72(a); C.D. Cal. L.R.
19   72–2.1. Plaintiff’s filing is untimely, even giving plaintiff the benefit of three additional
20   days to object based on the alternative means of service of the orders contemplated by Rule
21
22
23
     1
           Defendants construe plaintiff’s filing as a motion for reconsideration pursuant to
24
     Rules 59(e) and 60(b) of the Federal Rules of Civil Procedure. Dkt. 78 at 5–6.
25
     2
            Local Rule 72–2.1 requires a party objecting to a nondispositive order to file a
26   “motion for review by the assigned District Judge, designating the specific portions of the
27   ruling objected to and stating the grounds for the objection.” C.D. Cal. L.R. 72–2.1. The
     motion must be filed “within fourteen (14) days of service of a written ruling.” Id.
28

                                                 -2-
1    6(d). Fed. R. Civ. P. 6(d). However, even considering this matter on the merits, plaintiff
2    fails to demonstrate that he is entitled to the requested relief.
3          “A non-dispositive order entered by a magistrate must be deferred to unless it is
4    ‘clearly erroneous or contrary to law.’” Grimes v. City & Cty. of San Francisco, 951 F.2d
5    236, 241 (9th Cir. 1991) (internal citation omitted). “The clearly erroneous standard
6    applies to a magistrate’s factual findings, and the contrary to law standard applies to the
7    magistrate’s legal conclusions.” Physicians Healthsource Inc v. Masimo Corp., No. 8:14-
8    cv-00001-JVS-ADS, 2019 WL 1966663, at *2 (C.D. Cal. Feb. 27, 2019). “A decision is
9    ‘contrary to law’ if it applies an incorrect legal standard or fails to consider an element of
10   the applicable standard.” Banuelos v. United States, No. 2:15-cv-3273-PA-RAO, 2016
11   WL 7197593, at *1 (C.D. Cal. May 19, 2016).
12         Here, plaintiff contends “that the denial . . . to ask counsel to represent me in this
13   civil action is a denial of justice due to my situation.” Dkt. 76. To the extent that plaintiff
14   challenges the Magistrate Judge’s legal conclusions, the Court finds that the Magistrate
15   Judge’s decision is not “contrary to law.”
16         The Magistrate Judge correctly concluded that “[t]here is no constitutional right to
17   appointed counsel in a civil case.” Dkt. 70 at 1; see also Storseth v. Spellman, 654 F.2d
18   1349, 1353 (9th Cir. 1981) (“there is no constitutional right to appointed counsel for
19   [Section] 1983 claims”). Moreover, the Magistrate Judge properly recognized that “the
20   Court has discretionary power to request an attorney to represent a party unable to afford
21   counsel.” Dkt. 70 at 1; see also 28 U.S.C. § 1915(e)(1) (“The court may request an attorney
22   to represent any person unable to afford counsel.”).
23         Plaintiff specifically invokes Section 1915(e)(1). Dkt. 65. As the Magistrate Judge
24   correctly observed, in considering a request pursuant to Section 1915(e)(1), the Court
25   determines whether “exceptional circumstances” are present, considering both “the
26   likelihood of success on the merits as well as the ability of the petitioner to articulate his
27   claims pro se in light of the complexity of the legal issues involved.” Palmer v. Valdez,
28   560 F.3d 965, 970 (9th Cir. 2009); Dkt. 70 at 2. At this juncture, plaintiff has made an

                                                   -3-
1    insufficient showing that he is either likely to succeed on the merits of his claims or that
2    the issues presented are complex. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th
3    Cir. 1986) (affirming district court’s denial of indigent plaintiff’s request for counsel
4    because, “[a]lthough [plaintiff] may have found it difficult to articulate his claims pro se,
5    he has neither demonstrated a likelihood of success on the merits nor shown that the
6    complexity of the issues involved was sufficient to require designation of counsel.”).
7          The Court cannot say that the Magistrate Judge’s factual findings are “clearly
8    erroneous.” Nor can the Court say that the Magistrate Judge’s legal conclusions are
9    “contrary to the law.” Accordingly, plaintiff’s objections to the Magistrate Judge’s orders
10   denying the requests for counsel are OVERRULED and plaintiff’s motion is DENIED.
11         IT IS SO ORDERED.
12
13   DATED: November 5, 2019
14
15                                                         CHRISTINA A. SNYDER
                                                       UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
